RAICHLE, Judge
(coneurring/dissenting).
Although I agree with the reasoning and results reached by my brethren in Parts I, IV, V and VI of the majority opinion, I disassociate myself from the reasoning and result reached in Parts II and III. My basic disagreement is with their stated view that the conduct of the accused did not amount to use of his position to influence subordinates to lend him money, and their implied view, though not directly addressed, that the regulation is unconstitutionally vague or overbroad.
At the outset I note that AFR 30-30 proscribes using one’s position to coerce, induce, or influence any person. I accept the definitions of “induce” and “influence” set forth in the principle opinion. I add, however, the additional synonyms of “influence” from Webster’s Third New International Dictionary, as follows: [ajuthority, prestige, weight, credit: Influence refers to power exerted over others, often through high position, strength of intellect, force of character, or degree of accomplishment ... (emphasis added). Additionally, the definition of “coerce” is: to restrain, control or dominate, nullifying individual will or desire (as by force, power, violence or intimidation). Webster’s Third New International Dictionary. Each of these actions (coerce, induce, influence) involves varying degrees of pressure which could be exerted upon another person. While I concur with the majority that “induce” and “coerce” *708require an affirmative act, this is not so for “influence.” By definition it is a passive act requiring neither effort nor intent.
Influence is pervasive by necessity in the military; it is inherent in rank because of the nature of the military organization.* What the regulation prohibits is use of this influence for personal benefit. The essence of any military organization is maintenance of discipline and unhesitating obedience to the orders of superiors without question. An order can be made in a requesting manner, such as, “Please type this report for me,” but if made by a superior it will still be considered an order by those persons under his direction because of the influence of his rank or position. It is for this very reason that APR 30-30 prohibits misuse of the influence of rank or position for personal benefit.
That is exactly what this accused did. He called his subordinates into his office, during duty hours, and in uniform and requested loans totalling over $9,000.00 from them. He made no affirmative attempts to divorce himself from his rank or position as their superior. In fact, he orchestrated requests for loans so as to take maximum advantage of the circumstances and resources available to him to influence their responses. There is also no question that he personally received a monetary benefit because of his actions.
It is clear to me that AFR 30-30 made such acts criminal even though no effort was affirmatively expended or even intended by an accused. Given the definition of “influence,” no other result is possible. If the drafters of the regulation did not so intend, then obviously the regulation should be changed. I note, however, that “influence” was added to the “coerce or induce” language of paragraph 3a when AFR 30-30 was republished in 1978. Because of the nature of the military and the influence inherent in rank, it is my belief that this type of conduct is exactly what the regulation was intended to prohibit.
I also have grave reservations about the inference from the majority opinion that requesting loans from subordinates is a violation of Article 134, U.C.M.J., but not an Article 133 offense. It would seem most improbable that conduct which is prejudicial to good order and discipline would not be conduct which is also unbecoming an officer and gentleman. However, I need not reach this issue for I would affirm the findings of guilty of Charges I, II, and III and the specifications thereunder (except the specification alleging a dishonorable failure to pay a debt).
DECISION UPON RECONSIDERATION
SNYDER, Judge:
Appellate government counsel having filed with the Court a MOTION FOR RECONSIDERATION pursuant to Rule 23, COURTS OF MILITARY REVIEW RULES OF PRACTICE AND PROCEDURE, on 19 May 1983, and appellate defense counsel having replied thereto on 25 May 1983, in order to expand upon and clarify our original opinion, the MOTION FOR RECONSIDERATION is hereby GRANTED.
Upon original review of the record of trial in the above styled case, this court, by decision dated 10 May 1983, set aside the findings of guilty and sentence and ordered a rehearing. United States v. Smith, 16 M.J. 694 (A.F.C.M.R.1983). In their motion for reconsideration of the decision, appellate government counsel assert, by implication, that the court misconstrued Air Force Regulation 30-30, Personnel Standards of Conduct, para. 3a(2) dated 29 December 1978. Specifically, say counsel, our interpretation guts the impact of AFR SO-SO because it precludes the regulation from reaching acts of designed subtlety. Appellate government counsel’s second assertion is that we failed to give full consideration *709to the weight of the Government’s evidence, for the evidence did, they argue, in fact, show that the accused used his Air Force position to induce his subordinates to loan him money on an interest-free basis.
We reject the Government’s request that we limit the applicability of para. 3a by interpreting it as a specific intent crime. We cannot transform a general intent offense into one of specific intent via interpretation; that is a matter for the drafters’ consideration. We also reject the assertion that our decision prevents the regulation from reaching deliberately subtle acts meant to influence another. Our original decision held that there was insufficient evidence to prove beyond a reasonable doubt that there was even a subtle use of the accused’s official position. What the accused may have been doing and what the Government actually proved are two different concepts.
Appellate government counsel’s second assertion suggests that if the accused’s acts are viewed in their entirety, then the use of his official position to influence his subordinates to loan him money is plain and evident. Apparently, this was also the position of the dissenting opinion:
He called his subordinates into his office, during duty hours, and in uniform, and requested loans totalling over $9,000.00 from them, (emphasis added).
United States v. Smith, supra at 708 (Raichle, J., dissenting).
These arguments obviously view the accused’s conduct over the entire year and one-half period during which the loans were requested. That approach to the evidence of this case is, in our view, the central weakness of the Government’s position.*
Whatever may be the merits of the argument that the accused’s course of conduct establishes a misuse of his official position, the crucial fact is that the accused was not charged in that fashion. The Government chose to charge the accused with two specifications of attempting to influence his subordinates, and with eight separate specifications of actually influencing his subordinates via use of his official position.
The law does not allow the fact finder to accumulate the evidence; the evidence applicable to each specification must stand on its own. The Government, having chosen to charge the accused with multiple violations of AFR 30-30, then had the burden of proving each specification beyond a reasonable doubt.
An analogy can be found in the Federal courts. Federal practice allows a defendant who is charged with several counts in one indictment to move for a severance of one or more, or all of the counts. The remedy is a separate trial of one or more of the severed counts. Fed.R.Crim.P. 14. One of the considerations for the rule is the danger that a jury may accumulate the evidence. As stated in United States v. Werner, 620 F.2d 922 (2d Cir.1980), quoting from United States v. Lotsch, 102 F.2d 35, 36 (2d Cir.), cert, denied, 307 U.S. 622, 59 S.Ct. 793, 83 L.Ed. 1500 (1939):
While the mere fact that juries are apt to regard with a more jaundiced eye a person charged with two crimes than a per- ' son charged with one does not call for relief under Rule 14, trial courts must be alert to the danger that ... the jury may use the evidence cumulatively; that is, that although so much as would be admissible upon any one of the charges might not have persuaded them of the accused’s guilt, the sum of it will convince them as to all.
Due to the manner in which the accused was charged, his course of conduct, whatever it may have shown, was inapplicable. We do not imply that the accused was charged improperly, for the Manual for Courts-Martial, 1969 (Rev.), requires that all known offenses be charged and tried at a single trial; nor do we speculate as to *710whether or not the triers of fact improperly accumulated the evidence in reaching their findings. However, our original decision reflected, in part, the application of the evidence relating to each specification individually. When the specifications were properly reviewed severally, the evidence simply did not prove a misuse of the accused’s official position.
Two of the specifications do allege offenses as occurring over an extended period of time. However, the evidence applicable to those specifications establishes distinct acts, as follows:
a. Concerning the “loans” from Mrs. F, the Government’s theory at trial was that the accused made a series of loans from Mrs. F totalling approximately $7,000.00. The fact of the matter is that the accused’s original request of Mrs. F was for a loan of $6,000.00; Mrs. F, as she promised, was providing the $6,000.00 to the accused in installments; thus, the reference to separate loans. When the accused had received approximately $4,000.00 of the promised $6,000.00, he requested another $1,000.00, claiming the additional $1,000.00 would enable him to repay her more promptly. We also noted in our original opinion that the statute of limitations was applicable to this particular specification, of which the accused was not advised at trial. This specification was crucial to the Government’s case, for it allowed trial counsel to portray the accused as preying upon a recent widow who had just settled her husband’s estate.
b. The specification relating to the loans from Major H reflected loans during an eight month period. However, the evidence reflected two loans on consecutive days, with the third loan occurring seven months later.
As we stated previously, assessing the evidence on each specification reflected only a request and either a granting of the request or a refusal. We believe AFR 30-30 to require more.
Appellate government counsel, in effect, make the same assertion on the charge of conduct unbecoming an officer and a gentleman. Deletion of the allegation of misusing one’s official position leaves only the borrowing of the money from subordinates as the gravamen of the specifications.
Nelson, Conduct Expected Of An Officer and a Gentleman: Ambiguity, 12 A.F.JAG. L.R. 124, 134 (1970), summarizes most of the cases where the charge was conduct unbecoming an officer and a gentleman as a result of dishonorable failure to pay a debt. Many of the cases reflected therein involved unpaid debts to enlisted personnel. There is no intimation that the mere borrowing itself violated Article 133.
As our predecessor Board of Review stated in United States v. Yeast, 36 C.M.R. 890, 906 (A.F.B.R.), pet. denied, 36 C.M.R. 541 (C.M.A.1966):
[T]he mere fact that an officer has violated a law, order, or regulation cannot be made the basis of the charge. Such a violation does not necessarily carry a stigma of dishonor or disgrace, or even warrant the designation of the offender as a lawless individual....
See also United States v. Sheehan, 15 M.J. 724 (A.C.M.R.1983). Consequently, the mere borrowing of money from a subordinate, without more, does not constitute conduct unbecoming an officer and a gentleman.
We adhere to our original resolution. The findings of guilty and the sentence are set aside. A rehearing may be ordered.
KASTL, Senior Judge, concurs.

 For example, court members are invariably instructed that “the influence of superiority in rank will not be employed in any manner in an attempt to control the independence of the members in the exercise of their own personal judgment.” Department of the Army Pamphlet 27-9, Military Judges’ Benchbook, para. 2-30.


 The essence of the argument appears to be that asking for a loan on one or two occasions (absent any obvious coercive or inducing acts) would not necessarily have violated 30-30. However, when the number of loans and the period over which the loans were made are considered, then at least an inference of misuse of one’s official position is drawable therefrom.